       Case 1:18-cv-05053-LAK Document 201 Filed 07/13/20 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------x
In re

CUSTOMS AND TAX ADMINISTRATION OF THE
KINGDOM OF DENMARK (SKAT) TAX REFUND                                    18-md-2865 (LAK)
LITIGATION

This document applies to: 18-cv-05053; 18-cv-05374;
18-cv-08655; 18-cv-09797; 18-cv-10100.
--------------------------------------x


                             MEMORANDUM OPINION

                    Appearances:

                           Martin H. Kaplan
                           Kari Parks
                           GUSERAE KAPLAN NUSBAUM PLLC

                           Attorneys for Defendants–Third-party Plaintiffs–Counterclaim
                           Defendants The Goldstein Law Group PC 401(K) Profit Sharing Plan
                           and Sheldon Goldstein

                           John C. Blessington
                           Brandon R. Dillman
                           K&L GATES LLP

                           Attorneys for Defendants–Third-party Plaintiffs–Counterclaim
                           Defendants DW Construction, Inc. Retirement Plan, Kamco
                           Investments, Inc. Pension Plan, Kamco LP Profit Sharing Pension
                           Plan, Linden Associates Defined Benefit Plan, Moira Associates
                           401(K) LLC Plan, Riverside Associates Defined Benefit Plan,
                           American Investment Group of New York, L.P. Pension Plan, and
                           Newsong Fellowship Church 401(k) Plan

                           Bryan Skarlatos
                           Eric Smith
                           KOSTELANETZ & FINK LLP

                           Attorneys for Defendants–Third-party Plaintiffs–Counterclaim
                           Defendants Del Mar Asset Management Savings and Retirement Plan
                           and Federated Logistics LLC 401(K) Plan
           Case 1:18-cv-05053-LAK Document 201 Filed 07/13/20 Page 2 of 16




                                                                                                          2

                                 Neil S. Binder
                                 M. Tomas Murphy
                                 BINDER & SCHWARTZ LLP

                                 Attorneys for Third-party Defendant–Counterclaimant ED&F Man
                                 Capital Markets, Ltd.


LEWIS A. KAPLAN, District Judge.

                 Danish law requires that Danish companies withhold a percentage of dividends for

tax purposes.1 Pursuant to a double-taxation treaty, U.S. pension plans that are exempt from taxation

in the United States may claim refunds from Denmark for tax withheld from dividends on shares

they own. They do this by filing refund applications with Skatteforvaltningen (“SKAT”), the Danish

tax authority.

                 SKAT claims that something was rotten in the state of Denmark. Several years ago,

SKAT alleges, it discovered that hundreds of pension plans filed fraudulent refund applications in

which they overstated the extent of their Danish stock holdings in order to inflate the size of their

tax refunds. According to SKAT, the pension plans stole roughly $2.1 billion in this manner. SKAT

sued hundreds of these pension plans for fraud. Those lawsuits filed in federal courts have been

consolidated before this Court for pretrial purposes in this multidistrict litigation (“MDL”).

                 Some of the pension plans allege to have conducted their trading activity through

broker-dealers. One such broker-dealer was ED&F Man Capital Markets Limited (“ED&F Man”),

a U.K. entity. As relevant here, three groups of pension plans sued by SKAT, as well as affiliated


       1

                 For a more detailed background on this litigation, see In re Skat Tax Refund Scheme Litig.,
                 356 F. Supp. 3d 300, 307-09 (S.D.N.Y. 2019); In re Customs & Tax Admin. of the Kingdom
                 of Denmark (SKAT) Tax Refund Litig., No. 18-cv-5053 (LAK), 2020 WL 70938, at *1
                 (S.D.N.Y. Jan. 7, 2020); In re SKAT Tax Refund Scheme Litig., No. 18-cv-5053 (LAK),
                 2020 WL 400718, at *1-2 (S.D.N.Y. Jan. 23, 2020).
            Case 1:18-cv-05053-LAK Document 201 Filed 07/13/20 Page 3 of 16




                                                                                                        3

parties, claim to have retained ED&F Man: the Goldstein Group,2 the DW Construction Group,3 and

the Del Mar Group.4 The members of these groups, which collectively are referred to as the “third-

party plaintiffs,” filed third-party complaints against ED&F Man alleging that it is responsible for

any wrongdoing perpetrated against SKAT. In their view, if they are liable to SKAT, ED&F Man

must be liable to them. Separately, but based on related claims of misconduct, SKAT sued ED&F

Man in the United Kingdom.

                 In response to the third-party complaints, ED&F Man in some sense has pointed the

finger back at the third-party plaintiffs. It has filed counterclaims against them for indemnification.

According to its amended counterclaims, which are materially identical, ED&F Man operated as the

third-party plaintiffs’ broker-dealer pursuant to their respective Custody Agreements.5 The Custody

Agreements, which are incorporated by reference into the third-party complaints, and for all material

purposes also are identical, state that the third-party plaintiffs (specifically, the pension plans) agree

to indemnify ED&F Man “fully and effectively . . . against each liability, loss and cost which may

        2

                 The Goldstein Group consists of the Goldstein Law Group 401(k) Profit Sharing Plan and
                 Sheldon Goldstein. See Dkt. 323 (counterclaim), Dkt. 339 (motion to dismiss).
        3

                 The DWC Group consists of DW Construction, Inc. Retirement Plan, Kamco Investments,
                 Inc. Pension Plan, Kamco LP Profit Sharing Pension Plan, Linden Associates Defined
                 Benefit Plan, Moira Associates Defined Benefit Plan, Riverside Associates Defined Benefit
                 Plan, American Investment Group of New York, L.P. Pension Plan, and Newsong
                 Fellowship Church 401(k) Plan. See Dkts. 324-325 (counterclaims), Dkt. 343 (motion to
                 dismiss). Stacey Kaminer, Joan Schulman, David Schulman, and Alexander Jamie Mitchell
                 III are named also in the counterclaims, but the motion is not filed on their behalf.
        4

                 The Del Mar Group consists of the Del Mar Asset Management Savings and Retirement
                 Plan and Federated Logistics LLC 401(k) Plan. See Dkt. 326 (counterclaim), Dkt. 346
                 (motion to dismiss). David Freelove is named also in the counterclaim, but the motion is
                 not filed on his behalf.
        5

                 See, e.g., Dkt. 323 ¶ 1.
            Case 1:18-cv-05053-LAK Document 201 Filed 07/13/20 Page 4 of 16




                                                                                                               4

be suffered or incurred by” ED&F Man in connection with “the Client Property, [the Custody

Agreement], or the performance of [ED&F Man’s] obligations under [the] Agreement.”6 The

subsequent clause of the Custody Agreements, which ED&F Man’s counterclaims fail to mention,

states that the indemnity just described “shall not extend to any liability, loss or cost arising out of

the wilful default, fraud or negligence of [ED&F Man].”7

                 The counterclaims discuss also, and include as attachments, ED&F Man’s Terms and

Conditions. These state that the pension plans agree to indemnify ED&F Man against “any loss,

liability, costs and expenses” incurred “either directly or indirectly in the due performance of [its]

obligations.”8    In a different provision – one that ED&F Man fails also to mention in its

counterclaims – the Terms and Conditions state that ED&F Man will not be liable for “any direct

or indirect losses, damages, costs or expenses incurred or suffered by [the signatory] unless arising

directly from [ED&F Man’s] . . . negligence, wilful deceit or fraud.”9

                 Although the counterclaims are materially identical, each of the three groups of third-

party plaintiffs moved separately to dismiss them.10 For the following reasons, their motions are


        6

                 See, e.g., id. ¶ 23.
        7

                 Dkt. 219-6 at 16.
        8

                 See, e.g., id. ¶ 28.
        9

                 Dkt. 323-2 at 38. Whether this provision limits indemnity is debatable but ultimately
                 immaterial for present purposes.
        10

                 The failure of the third-party plaintiffs to file a joint motion to dismiss is vexing. The three
                 groups are not adverse to each other, and the counterclaims against them are materially
                 identical. There is no apparent reason that all three of them needed to file separate motions,
                 each with its own memorandum raising substantially similar arguments, as well as hundreds
                 of pages of declarations and exhibits. This is a waste of judicial resources – to say nothing
           Case 1:18-cv-05053-LAK Document 201 Filed 07/13/20 Page 5 of 16




                                                                                                           5

granted.



                                               Discussion

                Across their three motions, the third-party plaintiffs raise two non-frivolous

arguments for dismissal: that (1) ED&F Man’s indemnification claims have not yet accrued or

otherwise are not ripe for adjudication, and (2) the contracts do not indemnify ED&F Man for its

own intentional or negligent wrongdoing, which the third-party plaintiffs contend would be required

here if ED&F Man suffered any type of liability or loss sufficient to trigger the indemnification

clauses.11 All three groups raise the second argument.12 However, the Del Mar Group raises only

that argument.13 It does not raise the accrual/ripeness point.

                For reasons that will become apparent, the Court agrees with the first argument – that

the indemnification claims have not accrued and are unripe. Because the Del Mar Group fails to



                of the resources of the parties involved. Counsel for the third-party plaintiffs are advised
                not to do anything like this again.
       11

                The Goldstein Group raises several other arguments, each of which is denied as frivolous.
                One is that the Court should find that ED&F Man’s counterclaim “flatly contradicts its
                sworn pleadings in the [U.K. litigation involving SKAT]” as well as other filings in this
                MDL and therefore “warrants no weight at all.” Goldstein Mem. 14. It would be
                inappropriate for the Court to determine, in the course of resolving a motion to dismiss in
                which the pleadings are presumed true, whether ED&F Man’s assertions have been
                inconsistent and, if so, which assertions in fact are accurate.

                The Goldstein Group argues also that the counterclaim for indemnification is “so vague”
                that the parties cannot understand it and it “violates the most basic notice requirements.”
                Id. at 17. The Court has faith that the Goldstein Group will try its best, as it does when it
                spends the next fifteen pages of its memorandum responding to the counterclaim.
       12

                See Dkts. 323-325.
       13

                See Dkt. 326.
        Case 1:18-cv-05053-LAK Document 201 Filed 07/13/20 Page 6 of 16




                                                                                                          6

raise that argument, resolving its motion solely on its own terms would require assessing the

possible defects of an indemnification claim that the Court concludes is too speculative to adjudicate

at this time. To avoid this pointless analysis, and because part of the problem with the claims is that

they are unripe and therefore fail for a lack of subject matter jurisdiction, the Court considers the

accrual/ripeness argument sua sponte with respect to the Del Mar Group.14

               ED&F Man’s opposition memorandum suggests that its indemnity claims seek the

recovery of two types of costs in connection with these third-party proceedings and the U.K.

proceedings brought by SKAT: (1) those it may incur in the future, such as a liability judgment or

attorneys’ fees, and (2) unspecified costs and attorneys’ fees it allegedly has incurred already. The

Court begins with the first category.



I.     Indemnity for Possible Future Liability or Other Possible Future Costs

               Before the Court can consider whether a claim for indemnification has accrued, it

must determine which jurisdiction’s law applies to the accrual issue. That analysis begins with the

question of whether the accrual of a common law indemnification claim brought in federal court is

governed by federal law or state law.

               At least historically, courts sometimes have held that “if the governing law [i.e., state

       14

               See, e.g., Transatlantic Marine Claims Agency, Inc. v. Ace Shipping Corp., Div. of Ace
               Young Inc., 109 F.3d 105, 107 (2d Cir. 1997) (“[A] challenge to subject matter jurisdiction
               cannot be waived and may be raised [either by motion or] sua sponte.” (citation omitted,
               brackets in original)).

               The third-party plaintiffs frame the accrual issue strictly as a ripeness problem. As
               explained below, the Court agrees with that framing with respect to some aspects of ED&F
               Man’s counterclaims, but it concludes that other defects are better viewed as a failure to
               state a legally sufficient claim. It nonetheless grants the motions alternatively under Rules
               12(b)(1) and 12(b)(6). See note 24, infra.
         Case 1:18-cv-05053-LAK Document 201 Filed 07/13/20 Page 7 of 16




                                                                                                         7

law] recognizes a substantive claim [including one for indemnification], its accrual and the method

of its presentation are properly regarded as procedural [issues and, thus, are governed by federal

law].”15 However, despite some prior uncertainty, the Second Circuit has clarified in recent years

that the question of whether an indemnification claim has accrued is a question of state law.16 This

is so because the existence of the right to indemnification calls for the interpretation of a contract,

and such questions are governed by state law.17

                The next question, which no party addresses, is which state’s law applies to the

indemnification claims. The Goldstein Group largely ignores the issue, but to the limited extent that

the relevant portion of its brief stays on the topic of claim accrual, it relies on federal cases applying

federal law.18 The DW Construction Group takes no position on the correct law but cites to cases




        15

                In re Bank of N.Y. Mellon Forex Transactions Litig, 42 F. Supp. 3d 520, 526 (S.D.N.Y.
                2014) (quoting 3 MOORE’S FEDERAL PRACTICE 14–32 (3d ed. 2014)) (citing cases).
        16

                See Lehman XS Tr., Series 2006-GP2 by U.S. Bank Nat’l Ass’n v. GreenPoint Mortg.
                Funding, Inc., 916 F.3d 116, 126 (2d Cir. 2019) (looking to New York law to determine
                whether an indemnification claim has accrued); Mid-Hudson Catskill Rural Migrant
                Ministry, Inc. v. Fine Host Corp., 418 F.3d 168, 179-80 (2d Cir. 2005) (stating, under New
                York law, that “[p]laintiff may not be indemnified for an amount it does not yet owe”);
                Hutton Const. Co. v. Cty. of Rockland, 52 F.3d 1191, 1193 (2d Cir. 1995) (“As the district
                court correctly noted, however, under New York law, no liability existed until it was fixed
                by a judgment or a fair settlement.”).
        17

                See Sompo Japan Ins. Co. of Am. v. Norfolk S. Ry. Co., 762 F.3d 165, 188 (2d Cir. 2014)
                (“Ordinarily, a claim for contractual indemnification only accrues once the indemnitee has
                suffered a loss, i.e., made a payment,” but “because an express contract for indemnity
                remains a contract, it is ultimately a question of contract interpretation whether the
                indemnitee is required to make a payment prior to seeking indemnification.”).
        18

                See Goldstein Mem. at 19 (quoting FSP, Inc. v. Societe Generale, No. 02-cv-4786 (GBD),
                2003 WL 124515, at *4 (S.D.N.Y. Jan. 14, 2003)).
           Case 1:18-cv-05053-LAK Document 201 Filed 07/13/20 Page 8 of 16




                                                                                                              8

applying federal law, New York law, and Utah law and notes that each is the same.19 ED&F Man

states in a footnote to the facts section of its memorandum that the Custody Agreement and the

Terms and Conditions contain U.K. choice of law clauses.20 But it does not argue that those clauses

apply to the accrual issue. Rather, it argues that the issue is governed by federal law, and all of its

citations are to federal cases applying federal law.21 “The law of the forum state governs where, as

here, [no] party alleges that the law of a different state would control and differs from New York

law.”22

                With the applicable law determined, the analysis is simple. “Under New York law,

a cause of action for contractual indemnification ‘does not arise until liability is incurred by way of



          19

                DW Construction Group Mem. at 10-11 & n.10. Some members of the DW Construction
                Group were sued originally in Utah federal court and Utah law plausibly could apply to the
                claims against them. Others were sued originally in Pennsylvania federal court.
          20

                ED&F Man Mem. at 5 n.5; see also id. at 18 (arguing in a different context that because of
                these clauses, U.K. law will apply to the allocation of attorneys’ fees in the U.K. action and
                in this MDL).
          21

                Id. at 15-17 (arguing that its claims have accrued because “courts in the Second Circuit have
                held that counterclaims for contribution and/or indemnification may be heard – and, for
                reasons of judicial economy, should be heard – in the same proceeding where primary
                liability is being adjudicated”).
          22

                See, e.g., City of Long Beach v. Total Gas & Power N. Am., Inc., No. 19-cv-8725 (LAK),
                2020 WL 3057796, at *10 (S.D.N.Y. June 8, 2020) (quoting VTech Holdings, Ltd. v.
                Pricewaterhouse Coopers, LLP, 348 F. Supp. 2d 255, 262 n.48 (S.D.N.Y. 2004)).

                In addition to failing to argue that U.K. law applies to the accrual issue and is different than
                the law of the forum, ED&F Man has not cited any decisions applying U.K. law to this issue
                or even made an assertion regarding the content of U.K. law. “Where, as here, there is a
                failure of proof of foreign law, the court may presume that it is the same as local law.” In
                re Parmalat, 383 F. Supp. 2d 587, 595 (S.D.N.Y. 2005) (citing Fairmont Shipping Corp.
                v. Chevron Int’l Oil Co., 511 F.2d 1252, 1261 n.16 (2d Cir. 1975); Bartsch v.
                Metro–Goldwyn–Mayer, Inc., 391 F.2d 150, 155 n.3 (2d Cir. 1968); Fed. R. Civ. P. 44.1).
         Case 1:18-cv-05053-LAK Document 201 Filed 07/13/20 Page 9 of 16




                                                                                                              9

actual payment’ to a third party.23 Because ED&F Man does not allege that it has incurred any

liability, no claim for indemnification has accrued.24 Likewise, no claim for indemnification has

accrued with respect to any other possible future expenses that ED&F Man may bear in connection

with its contracts, such as attorneys’ fees or litigation costs.



II.     Indemnity for Attorneys’ Fees and Costs Already Incurred

                Although the focus of its counterclaims is on possible future liability, ED&F Man

raises one tangential point in its memorandum that merits some attention. The concluding paragraph

of its accrual argument asserts that at least part of the indemnity claims have accrued because ED&F

Man “has already incurred significant litigation costs in both the MDL and the [U.K. action], costs

of which the [third-party plaintiffs] are contractually obliged to indemnify ‘on demand.’”25 The “on


        23

                Lehman, 916 F.3d at 126 (quoting Varo, Inc. v. Alvis PLC, 691 N.Y.S.2d 51 (1st Dep’t
                1999)); see also Mid-Hudson, 418 F.3d at 179-80 (stating, under New York law, that
                “[p]laintiff may not be indemnified for an amount it does not yet owe”); Hutton, 52 F.3d
                at 1193 (“As the district court correctly noted, however, under New York law, no liability
                existed until it was fixed by a judgment or a fair settlement.”); Pfizer, Inc. v. Stryker Corp.,
                348 F. Supp. 2d 131, 150 (S.D.N.Y. 2004) (applying New York law to this issue and stating
                its requirement that “a party must establish that the amount claimed is fixed”).
        24

                The third-party plaintiffs argue that an indemnification claim that has not yet accrued must
                be dismissed as unripe under Rule 12(b)(1). Although the case law surrounding the proper
                rule for dismissing an indemnification claim that suffers from this defect is sparse and
                mixed, the Court finds that the appropriate vehicle for this challenge, at least on these facts
                and with respect to the portion of the indemnity claim discussed thus far, is Rule 12(b)(6).
                The defect in these claims is that, because no liability has been incurred and no payment
                therefore has been made, the injury element of the indemnity cause of action is missing.
                But whatever the proper framing, the outcome is the same so long as the dismissal under
                Rule 12(b)(6) is without prejudice. The Court therefore grants the motions to dismiss these
                claims under Rule 12(b)(6) without prejudice to refiling if a claim for indemnification later
                accrues and, alternatively, under Rule 12(b)(1) on ripeness grounds.
        25

                ED&F Man Mem. at 17.
        Case 1:18-cv-05053-LAK Document 201 Filed 07/13/20 Page 10 of 16




                                                                                                    10

demand” language comes from a provision of the Custody Agreements, cited to but not otherwise

discussed by ED&F Man, stating that the pension plans “shall on demand reimburse [ED&F Man’s]

reasonable Costs and Expenses properly incurred in connection with this Agreement.”26 “Costs and

Expenses” is defined to mean “costs, charges, losses, liabilities, expenses and other sums (including

legal, accountants’ and other professional fees) and any Tax thereon.”27 There is thus a question of

whether ED&F Man can recover via its indemnification claims any attorneys’ fees and litigation

costs it already has paid in connection with the Custody Agreements.

               At the outset, the Court finds it plausible that the Custody Agreements entitle ED&F

Man to recover attorneys’ fees and litigation costs from the pension plans so long as they are

“properly incurred in connection with [the] Agreement.” New York courts require an “unmistakably

clear” statement before departing from the “well-understood rule that parties are responsible for their

own attorney’s fees.”28 Subject to limitations for fraud and negligence, the Custody Agreements

indemnify ED&F Man “against each liability, loss and cost” it may incur in connection with the

performance of its obligations.29 Standing alone, this is not an unmistakably clear statement entitling

ED&F Man to attorneys’ fees. But the “on demand” provision specifically references “legal . . .

fees” and arguably presumes that they are covered by the indemnification provision. While other

readings of the Custody Agreements may be plausible, the Court is unwilling to conclude at this



       26

               Dkt. 219-6 at 12.
       27

               Id. at 2.
       28

               Hooper Assocs., Ltd. v. AGS Computers, Inc., 74 N.Y.2d 487, 492 (1989).
       29

               See, e.g., Dkt. 323 ¶ 23.
        Case 1:18-cv-05053-LAK Document 201 Filed 07/13/20 Page 11 of 16




                                                                                                    11

stage of the litigation that those agreements fall short of New York’s clear statement rule.

               That said, ED&F Man is not out of the woods yet. Although any amounts it already

has paid are fixed, and its claims to those amounts therefore have accrued (unlike its claims to future

amounts not yet incurred), those claims are not necessarily justiciable. “To be justiciable, a cause

of action must be ripe – it must present ‘a real, substantial controversy, not a mere hypothetical

question.’”30 “Ripeness ‘is peculiarly a question of timing.’”31 “A claim is not ripe if it depends

upon ‘contingent future events that may not occur as anticipated, or indeed may not occur at all.’”32

“The doctrine’s major purpose ‘is to prevent the courts, through avoidance of premature

adjudication, from entangling themselves in abstract disagreements.’”33

               Whether ED&F Man will be entitled to recover attorneys’ fees and costs via the

Custody Agreements turns entirely on contingent future events – namely, the outcome of the third-

party actions and the U.K. proceeding. The reimbursement provisions apply only to “reasonable

Costs and Expenses properly incurred in connection with this Agreement.” As noted previously,

the indemnity provisions of the Custody Agreements “shall not extend to any liability, loss or cost

arising out of the wilful default, fraud or negligence of [ED&F Man].”34 In the United Kingdom,

SKAT’s claims against ED&F Man, in ED&F Man’s words, are “based on alleged negligent

       30

               Nat’l Org. for Marriage, Inc. v. Walsh, 714 F.3d 682, 687 (2d Cir. 2013) (quoting AMSAT
               Cable Ltd. v. Cablevision of Conn., 6 F.3d 867, 872 (2d Cir. 1993)).
       31

               Id. (quoting Thomas v. Union Carbide Agric. Prods. Co., 473 U.S. 568, 580 (1985)).
       32

               Id. (quoting Thomas, 473 U.S. at 580-81).
       33

               Id. (quoting Abbott Labs. v. Gardner, 387 U.S. 136, 148 (1967)).
       34

               Dkt. 219-6 at 16.
        Case 1:18-cv-05053-LAK Document 201 Filed 07/13/20 Page 12 of 16




                                                                                                         12

misrepresentation . . . [and] unjust enrichment.”35 And the third-party claims against it in this MDL

sound in fraud and negligence because their premise is that ED&F Man, rather than the third-party

plaintiffs, is responsible for any fraudulent or negligent conduct surrounding false tax refund

applications alleged in SKAT’s complaints.36 If ED&F Man were to lose in the United Kingdom

or in these third-party proceedings, it likely would not be entitled to recover its fees and costs by

way of the Custody Agreements.37



       35

               ED&F Man Mem. at 21.
       36

               See Dkt. 219 at 10-12 (Goldstein Group third-party complaint, raising claims for fraud,
               negligent misrepresentation, unjust enrichment, and money had and received), Dkt. 172
               (third-party complaint by certain DW Construction Group parties, raising claims sounding
               in fraud and negligence for breach of contract, breach of fiduciary duty, promissory
               estoppel, unjust enrichment, indemnification, and apportionment of fault), Dkt. 173 (similar,
               for other DW Construction Group parties), Dkt. 220 (Del Mar Group third-party complaint,
               raising claims for fraud and negligent misrepresentation and related contract claims).
       37

               ED&F Man argues, in a portion of its memorandum that has nothing to do with the claim
               accrual issue, that it is possible that SKAT could prevail on its unjust enrichment claim but
               fail on its negligent misrepresentation claim. ED&F Man Mem. at 21. If so, ED&F Man
               contends, there will have been no finding of fraud or negligence and it will be entitled to
               indemnity for any judgment, fees, or litigation costs. But ED&F Man has not attempted to
               explain how the U.K.’s attorneys’ fee doctrine, which under many circumstances requires
               the losing party to pay the winner’s attorneys’ fees, would apply if SKAT secured a partial
               victory. In fact, its only discussion of that doctrine relies on two dated Southern District
               decisions stating merely that in the United Kingdom, there is an unexplained “strong
               presumption” that the losing party pays the winner’s fees. Id. at 18. Nor has ED&F Man
               attempted to explain whether or how SKAT could prevail on the unjust enrichment claim
               without a finding of intentional wrongdoing or negligence by ED&F Man. The Court is
               skeptical that SKAT could so prevail without nullifying the indemnification agreements.
               The premise of the unjust enrichment claim, according to SKAT’s U.K. filings, is that, “[a]s
               a result of the ED&F Man [submissions] in respect of which ED&F Man issued Tax
               Vouchers, ED&F Man received fees and other payments [that it should not have received].”
               Dkt. 350-4 at 1. In other words, the theory is that ED&F Man’s enrichment was unjust
               because it submitted false tax filings – a conclusion that appears to require a finding of
               negligence or intentional wrongdoing. That said, the Court need not pass on this
               hypothetical in light of ED&F Man’s failure to prove the content of the U.K. fee shifting
               doctrine. See sources cited in note 22, supra.
        Case 1:18-cv-05053-LAK Document 201 Filed 07/13/20 Page 13 of 16




                                                                                                     13

                Even if ED&F Man prevailed in these actions, its own arguments suggest that it

perhaps would not be entitled to recover attorneys’ fees via these indemnification claims. Although

it ignores these issues in the accrual section of its memorandum, ED&F Man argues elsewhere that

it “will be entitled to indemnification for the costs of its defense – including litigation expenses and

attorneys’ fees incurred” – under a rule applied by U.K. courts that the losing party pays the

prevailing party’s attorneys’ fees.38 It contends that this rule would apply not only in the U.K.

litigation, but also in these MDL proceedings by way of the choice of law provisions in the Custody

Agreements.39 Assume that ED&F Man is correct about the content and applicability of U.K. law

and that it wins its lawsuits. This would mean that the losing parties – SKAT in the United

Kingdom and the third-party plaintiffs in this MDL – would be required to pay its costs and fees by

operation of U.K. law. An indemnification claim therefore would become redundant. ED&F Man

would not be entitled to recover the money twice.

                At a minimum, this means that ED&F Man has failed to allege plausibly that it will

be entitled under any circumstances to recover attorneys’ fees and costs incurred in connection with

the U.K. action through its indemnity claims. And if the Court accepted ED&F Man’s argument that

it would be required to apply the U.K. doctrine, the same would be true of the third-party

proceedings. But notwithstanding ED&F Man’s self-defeating argument to the contrary, the Court

has serious doubts that the U.K.’s fee doctrine would apply in these MDL proceedings by way of



        38

                ED&F Man Mem. at 18.
        39

                This argument is, of course, a double-edged sword. If U.K. law applies to attorneys’ fee
                issues in these third-party proceedings and ED&F Man does not prevail on its
                indemnification claims, its argument suggests that the third-party plaintiffs would be
                entitled to recover their own attorneys’ fees and costs from ED&F Man.
        Case 1:18-cv-05053-LAK Document 201 Filed 07/13/20 Page 14 of 16




                                                                                                         14

the choice of law provisions. New York courts view their rule that parties pay their own attorneys’

fees as a fundamental public policy, and they appear to treat foreign fee shifting rules as procedural,

meaning they cannot apply by way of a choice of law provision.40 If this is correct, any entitlement

to attorneys’ fees necessarily would come not from the operation of U.K. law, but from the Custody

Agreements themselves, specifically the indemnity provisions.

                Thus, the only circumstance in which ED&F Man plausibly would have a claim to

indemnification for whatever fees and costs it already has incurred would be if it survived these

proceedings without a finding that it engaged in negligent or fraudulent misconduct. For all the

reasons just explained, that contingent and narrow claim is not ripe for adjudication.41



III.    Abstention

                The conclusions reached above dispose of ED&F Man’s counterclaims in their

entirety. But in addition, the Court exercises its discretion under the doctrine of prudential ripeness

to abstain from asserting jurisdiction over the counterclaims. “Prudential ripeness is . . . a tool that

courts may use to enhance the accuracy of their decisions and to avoid becoming embroiled in

        40

                See, e.g., Deutsche Bank, No. 15-cv-3869 (GHW), 2016 WL 5719783, at *14-15 (“The
                Court finds that a New York court would consider the issue of attorneys’ fees to be
                procedural, rather than substantive[, and therefore decline to apply the U.K.’s ‘loser pays’
                rule].”); see also id. at *15 (“[T]he New York Court of Appeals has stated that the New
                York rule on attorneys’ fees ‘reflects a fundamental legislative policy decision . . . .’”
                (quoting Mighty Midgets, Inc. v. Centennial Ins. Co., 47 N.Y.2d 12, 22 (1979)). Because
                the parties have not adequately briefed this issue, the Court does not resolve it one way or
                the other.
        41

                The same is true of the indemnification claims premised on fees and costs already incurred
                in connection with the U.K. litigation. ED&F Man’s claims to such fees are at least as
                contingent, and in fact are more contingent in light of the possibility that SKAT would be
                required to pay them if ED&F Man prevailed, than its claims to fees incurred in connection
                with these third-party actions.
        Case 1:18-cv-05053-LAK Document 201 Filed 07/13/20 Page 15 of 16




                                                                                                      15

adjudications that may later turn out to be unnecessary . . . .”42 A court may abstain from exercising

jurisdiction by consideration of “both the fitness of the issues for judicial decision and the hardship

to the parties of withholding court consideration.” 43

                As outlined above, the indemnification claims are unfit for adjudication at this time

because they turn entirely on contingent future events.44 With respect to all the amounts for which

ED&F Man seeks indemnity, its entitlement to recovery will turn on whether this Court or the U.K.

court concludes that it engaged in negligent or fraudulent misconduct. And with respect to the

portion of its claims seeking to recover costs not yet incurred, whether ED&F Man ever will be

required to satisfy a judgment or pay other future expenses, as well as the amounts of any judgment

or expenses, is speculative.

                Moreover, resolving the claims now would enable wasteful, piecemeal litigation.

ED&F Man will continue incurring attorneys’ fees on a daily basis until the conclusion of this

litigation and the U.K. litigation. And if it somehow were required to pay a judgment not involving

a finding of negligence or fraud on its behalf, it may be entitled to indemnification for that liability,

as well. Treating each instance of a cost incurred as a separate lawsuit would impose unreasonable

burdens on the third-party plaintiffs and the Court.

                Finally, ED&F Man has not contended that it would suffer any hardship by waiting

until the conclusion of its various lawsuits to pursue any claim for indemnity it may possess at that


        42

                Nat’l Org. for Marriage, 714 F.3d at 687 (citation omitted).
        43

                Id. at 691 (citation omitted).
        44

                See id. at 691 (“The ‘fitness’ analysis is concerned with whether the issues sought to be
                adjudicated are contingent on future events or may never occur.” (citation omitted)).
         Case 1:18-cv-05053-LAK Document 201 Filed 07/13/20 Page 16 of 16



                                                                                                           16
                                                                                     46
time. 45 It has not even quantified the amounts it claims to have paid already.

               While a claim to attorneys' fees that continue accruing may be appropriate in some

circumstances, it would be inappropriate here.



                                               Conclusion

               For the reasons stated above, the motions to dismiss the counterclaims [Dkts. 339,

343, and 346] are granted.

               SO ORDERED.

Dated:         July 13, 2020




                                                                    Lewis
                                                               United States Distnct Judge




         45

                See id. ("In assessing [the] possibility of hardship, we ask whether the challenged action
                creates a direct and immediate dilemma for the parties." (citation omitted)).
         46
                It bears repeating that ED&F Man's argument that it is entitled to these fees and costs
                consists of a single paragraph in its opposition brief without citation to authority and lacking
                any serious discussion of the issues considered in this opinion.
